Citation Nr: 0212369	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  95-16 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Crohn's disease for 
purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1966.  He died in July 1994, and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 decision by the RO in Roanoke, 
Virginia which denied service connection for the cause of the 
veteran's death, and denied entitlement to service connection 
for Crohn's disease for accrued benefits purposes.  The 
appellant appealed both determinations.  In June 1997, the 
Board remanded the case to the RO for further evidentiary 
development.  A personal hearing was held before a member of 
the Board in March 2000.  In June 2000, the Board again 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

The Board member who conducted the March 2000 hearing is no 
longer employed at the Board.  The appellant was notified of 
this fact and offered the opportunity to have another Board 
hearing; she declined another hearing in August 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  At the time of his death, the veteran had a pending claim 
of entitlement to service connection for Crohn's disease.

3.  The veteran's Crohn's disease was first shown after 
service, was not etiologically linked to in-service pilonidal 
cysts, and was not otherwise related to service.

4.  The veteran died at McDonald Army Community Hospital in 
July 1994.  The immediate cause of death, as listed on his 
death certificate, was heart failure, due to or as a 
consequence of hypertension, due to or as a consequence of 
Crohn's disease.  Another significant condition which 
contributed to death but did not result in the underlying 
cause was diabetes mellitus.

5.  The evidence suggests that the veteran incurred 
hypertension during service, and that this disorder was the 
principal cause of his death.


CONCLUSIONS OF LAW

1.  The veteran's Crohn's disease was not incurred in or 
aggravated by service; and the requirements for accrued 
benefits have not been met. 38 U.S.C.A. §§ 1110, 1131, 5121 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.1000 (2001).

2.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 
3.102, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Multiple attempts have been made to obtain all available 
service and post-service medical records, which have been 
associated with the claims file.  The appellant and her 
representative have been notified of evidence required to 
substantiate the claims for service connection for Crohn's 
disease for accrued benefits purposes, and the claim for 
service connection for the cause of the veteran's death.  
Such notice is found in requests for evidence, the rating 
decision, the statement of the case and supplemental 
statements of the case, a Board hearing, and in two Board 
remands.  The appellant, her daughter, and her representative 
have submitted written arguments.  Three VA medical opinions 
have been obtained during the course of the veteran's and the 
appellant's appeals, and the Board finds that they 
cumulatively answer the questions posed in the two prior 
Board remands.  Based on the entire record, the Board finds 
that all relevant evidence has been developed to the extent 
possible, and the duty to assist provisions of the VCAA and 
implementing regulation have been satisfied.

Factual Background

Initially, the Board notes that the veteran's original claims 
folder was lost and some of his service medical records are 
missing.  Multiple attempts to obtain additional service 
medical records have been unsuccessful.
In March 1992, the VA Records Processing Center stated that 
they had made a general "circularization" to find the 
veteran's original claims folder, but that the claims folder 
could not be found and they were enclosing a "rebuilt" 
folder (containing only a few records which could be 
located).  The rebuilt claims file shows that the RO 
continued to search for the original claims folder but that 
such attempts were unsuccessful.

The available service medical records show that the veteran 
was treated on several occasions for a recurrent pilonidal 
cyst, beginning in February 1948.  In November 1953, the 
veteran complained of a painful swelling in the coccygeal 
(tail bone) area.  The examiner noted that two days 
previously, the cyst ruptured with evacuation of copious 
amounts of pus.  It was noted that the veteran reported a 
long history of high blood pressure without symptoms; a 
physical examination was essentially negative.  He was 
admitted to the hospital for incision and drainage of the 
cyst.  The diagnosis was an inflamed pilonidal cyst.  A 
second similar procedure was performed in March 1957.  On 
medical examination performed for separation and reenlistment 
purposes in October 1960, the veteran's heart, vascular 
system, abdomen, viscera, anus, and rectum were clinically 
normal.  The examiner noted that the veteran had a pilonidal 
cystectomy scar.  In November 1965, the veteran complained of 
a hard knot on the inside of the upper right buttock.  He 
reported that he had a "big egg" with hair on it removed 
from this area in 1956.  He was diagnosed with an abscess.  
The available service medical records are negative for a 
diagnosis of Crohn's disease, and are negative for treatment 
of any gastrointestinal disorder.  Service medical records 
are also negative for a diagnosis of hypertension, 
cardiovascular disease, or diabetes mellitus.

Post-service medical records dated from 1988 to 1991 reflect 
treatment for a perianal ulcer, rectal fistulas, and 
perirectal disease.  Records show that the veteran underwent 
a colostomy in August 1988.  In December 1989, it was noted 
that the veteran had multiple peri-rectal fistulas and that 
findings were compatible with Crohn's disease.  A January 
1990 surgical consultation shows that he was status post 
colostomy and ileostomy with multiple fistulas (peri-
colostomy, peri-ileostomy and peri-rectal).  It was noted 
that he had insulin-dependent diabetes mellitus and 
hypertension.  An April 1990 treatment note shows that he had 
a history of a left hemispheric cerebrovascular accident in 
1982.

By a letter dated in March 1991, a doctor from the medical 
department at Fort Eustis indicated that the veteran had 
Crohn's disease, diabetes, coronary artery disease, 
hypertension, and arthritis, and had also had two strokes.

By a letter dated in October 1991, the veteran stated that he 
was terminally ill with Crohn's disease.  He said that during 
service, beginning in February 1948, he was frequently 
hospitalized for cysts which were surgically removed several 
times.  He related that this first occurred in February 1948.  
He said that the condition of Crohn's disease was not given 
that name until after he retired from service, and 
essentially contended that the condition of Crohn's disease 
was formerly called "pilonidal cysts".

By a letter dated in June 1992, the veteran's daughter stated 
that during service, the veteran spent many days and 
sometimes a month or more in the hospital "...being treated 
for cysts, now known as Crohn's disease."  She added, "In 
1984, it was determined that he had been incorrectly 
diagnosed in the years and he was dying of Crohn's disease."  
[Emphasis in original.]  

In an August 1992 decision, the RO established service 
connection for pilonidal cysts, and denied service connection 
for Crohn's disease.

By a letter dated in October 1992, a staff internist from 
McDonald Army Community Hospital, D. I. Woolfolk, MD, stated 
that he was the veteran's primary physician, and that the 
veteran "...was totally disabled because he has had Crohn's 
disease for several decades, very likely beginning in the 
1950's."

By a letter dated in October 1992, the veteran's daughter 
reiterated her assertions, and contended that the veteran's 
missing service medical records demonstrated that the 
veteran's pilonidal cysts were later diagnosed as Crohn's 
disease.  She contended that the veteran had been treated 
incorrectly since 1948, and that in the 1960s they were told 
that the condition was actually called Crohn's disease.

In a January 1993 medical opinion, the chief of the 
gastroenterology section of the Salem VA Medical Center 
(VAMC) stated that there was no evidence of a chronic 
gastrointestinal disorder in the veteran's service medical 
records, and no evidence of Crohn's disease in the service 
medical records.  He indicated that there was no known 
relationship between pilonidal cysts and Crohn's disease.  He 
stated that anal problems such as fissures, fistulae, and 
abscesses may be part of Crohn's disease and may precede 
involvement of the rest of the gastrointestinal tract.  He 
said that one might speculate in the veteran's case that the 
diagnosis of pilonidal cysts was erroneous, but added that 
pilonidal cysts have been well described for many years and 
should be recognized by virtually any physician.  He noted 
that one of the service medical records shows that the 
veteran described his lesion as an "egg with a hair in it", 
and the doctor opined that this described a pilonidal cyst.  
He concluded that in order to establish a relationship 
between a condition documented during service and the 
veteran's current Crohn's disease, one would have to assume 
an erroneous diagnosis of pilonidal cysts.  He said that the 
descriptive evidence to support one diagnosis versus the 
other was meager.

By a statement dated in May 1993, the veteran's daughter 
reiterated her assertions, and contended that the veteran's 
missing service medical records would have demonstrated that 
the veteran's pilonidal cysts were later diagnosed as Crohn's 
disease.  Her assertions were later reiterated by the 
veteran's representative in September 1993.  She reiterated 
her assertions in several subsequent letters.

At a February 1994 Board hearing, the veteran's widow and 
daughter provided testimony in which they essentially 
reiterated the assertions already of record.  They stated 
that the veteran was treated for Crohn's disease during 
service in the 1960s.  They related that he was hospitalized 
at the U.S. Army hospital in Frankfurt, Germany for Crohn's 
disease for three weeks in March 1963 and for five weeks in 
November 1964.  They stated that most of the veteran's post-
service treatment was received at the U.S. Army hospital at 
Fort Eustis, and at the Portsmouth Naval hospital.  The 
veteran's daughter stated that during the early 1960s, she 
recalled the veteran complaining of extreme abdominal cramps 
which sometimes caused him to pass out.  She said that after 
separation, the veteran first sought treatment at Fort Eustis 
in 1967 for Crohn's disease, abdominal cramps, and pilonidal 
cysts.  She said she helped the veteran to file his original 
claim for service connection for Crohn's disease in 1986, at 
an office in Hampton, Virginia, and that they submitted 
"buddy statements" of fellow servicemembers who were 
stationed with the veteran from 1962 to 1966.  She said that 
those men were now deceased.  The appellant stated that the 
veteran began having abdominal pain in 1954, and that she 
learned that he had Crohn's disease in 1963 when the veteran 
was hospitalized in Frankfurt.  She said he had Crohn's 
disease ever since that time.

Medical records from McDonald Army Hospital show that the 
veteran was hospitalized in early June 1994.  He had a 
history of Crohn's disease and generalized edema.  During 
this admission, he gradually lost most of his edema.  The 
final diagnoses were Crohn's disease with generalized edema, 
insulin dependent diabetes mellitus, hypertension, remote 
stroke, remote pulmonary embolism, and aortic sclerosis.  A 
discharge summary dated in late June 1994 shows that the 
veteran had Crohn's disease, diabetes mellitus, and 
hypertension, and had developed constipation.  He was treated 
with Reglan and began to pass stool.  His diabetic control 
was good.  The discharge diagnoses were obstipation, possible 
diabetic enteropathy, Crohn's disease, and hypertension.  The 
discharge summary from the veteran's final hospitalization, 
signed by Dr. Woolfolk, shows that he was admitted due to 
dyspnea.  It was noted that the veteran had become 
increasingly agitated over the past week.  He was treated for 
congestive heart failure, followed a progressively downhill 
course, and died the next day.  The final diagnoses were 
congestive heart failure secondary to coronary heart disease, 
diabetes mellitus, Crohn's disease, and hypertension.

The veteran's death certificate shows that he died in July 
1994 at McDonald Army Community Hospital at Fort Eustis.  The 
immediate cause of death was listed as heart failure, of one 
year's duration, due to or as a consequence of hypertension, 
of 20 years' duration, due to or as a consequence of Crohn's 
disease, of 10 years' duration.  Another significant 
condition which contributed to death but did not result in 
the underlying cause was diabetes mellitus.  An autopsy was 
not performed.  The death certificate was signed by Dr. 
Woolfolk.

In November 1994, the appellant filed a claim for dependency 
and indemnity compensation (DIC), and asserted that the cause 
of the veteran's death was due to service.

In May 1995, the appellant submitted a sworn statement by [redacted]
[redacted] dated in November 1988.  She said this 
statement was previously submitted to the VA.  Ms. [redacted] 
stated that she met the veteran in 1960, and that she and her 
husband, a fellow servicemember, lived across the street from 
him in Germany in 1963.  She said she recalled that her 
husband told her at that time that the veteran had problems 
with passing out.  She remembered an occasion in which an 
ambulance took the veteran from his quarters to the 
dispensary because he had blacked out.  She said that she 
moved to another city in Germany in September 1963, and only 
saw the veteran occasionally until 1966.  She said that over 
the years she had gradually seen the veteran's health 
decline.

The appellant also enclosed an April 1995 letter from Dr. 
Woolfolk in which he stated that the veteran was his patient 
from 1986 to 1994, at which time he had Crohn's disease with 
draining perirectal sinuses.  He added, "His history of 
Crohn's disease dates back many decades, however.  In my 
opinion, when he was first seen by me in 1986, his physical 
condition already reflected the long-time presence of this 
chronic and wasting disease."

In May 1995, the appellant reiterated many of the assertions 
she and her daughter had previously made.  She contended that 
the claim should not be denied as the VA was responsible for 
losing the veteran's records.

In June 1997, the Board remanded the case to the RO to obtain 
terminal medical records, to obtain the veteran's medical 
records dated from 1967 to 1994, and for a VA medical 
opinion.

In September 1997, the RO wrote to McDonald Army Hospital at 
Fort Eustis, and requested a copy of the veteran's treatment 
records from 1967 to 1994, and a copy of his terminal 
hospital report in July 1994.

In October 1997, voluminous medical records were received 
from McDonald Army Hospital, dated from 1968 to 1994.  Such 
records reflect treatment for multiple medical conditions, 
including systolic hypertension, diabetes, degenerative joint 
disease, peripheral neuropathy, cerebrovascular disease, and 
Crohn's disease.  There is no medical evidence of Crohn's 
disease or perirectal disease prior to the late 1980s.  An 
undated treatment record shows that the veteran was diagnosed 
with congestive heart failure.  (The record immediately 
succeeding this one is dated in July 1968.)  A July 1968 
treatment record shows that the veteran reported that he had 
no history of heart disease, and that he had hypertension in 
the Army but was never treated.  On examination, his blood 
pressure was 178/88.  The first medical record reflecting 
elevated blood sugar is dated in August 1970.  Diabetes was 
subsequently diagnosed.  A February 1973 treatment note shows 
that the veteran reported that he previously had surgery for 
a pilonidal cyst and had a pinpoint opening where the wound 
did not completely close.  He wanted a doctor's statement to 
the effect that this was not significant.  The examiner noted 
that there was no infection or drainage.  The veteran said he 
was feeling well.  A subsequent February 1973 treatment note 
shows that the veteran had mild systolic hypertension; his 
diastolic readings were within normal limits.  A June 1975 
consultation report shows that the veteran reportedly had 
high blood pressure since 1966.  A January 1979 consultation 
report shows that he "was known to have had" hypertension 
and diabetes since 1958.  Congestive heart failure was 
diagnosed in January 1988.

In March 1998, additional records were received from McDonald 
Army Hospital.  Records show that the veteran was bedridden 
and homebound from the spring of 1992 until his death in July 
1994.

In a December 1998 memorandum, a representative from the 
Naval Medical Center in Portsmouth, Virginia indicated that 
the veteran's records were at McDonald Army Hospital, and no 
records were located at the facility in Portsmouth.

By a letter dated in May 1999, the chief of the 
gastroenterology section of the Salem VAMC noted that he 
previously provided a medical opinion dated in  January 1993.  
He stated that he reviewed all of the veteran's files, and 
found no data to indicate that the veteran developed Crohn's 
disease during service.  He indicated that the claim that 
Crohn's disease was fatal was not supported by the evidence.  
He opined that it was highly likely that the veteran's death 
was related to complicated diabetes, complicated 
hypertension, and complicated hardening of the arteries 
involving his cerebrovasculature.  He stated, "In summary, 
because of the lack of information and documentation in the 
chart, I would judge it less likely that the Crohn's disease 
began during [the veteran's] military service.  It is not 
clear that it was other than a very minor contributory factor 
to his death."

By a letter dated in October 1999, the appellant reiterated 
many of her assertions.  She stated that the recent medical 
opinion was not based on all of the veteran's service medical 
records, since some of those records were missing.

At a March 2000 Board hearing, the appellant and her daughter 
reiterated many of their assertions.  They stated that the 
veteran incurred Crohn's disease during service, and that the 
relevant service medical records which would have 
demonstrated in-service treatment for this condition had been 
lost.  The appellant's daughter stated that the veteran was 
treated for Crohn's disease, diabetes, and hypertension 
during service.  The appellant recalled that the veteran was 
first treated for hypertension in 1964, and he was given 
medication for this condition.  She said he took medication 
for hypertension ever since that time.  She recalled the 
veteran experiencing symptoms of Crohn's disease during 
service, including cramping and diarrhea.  She testified that 
the veteran was diagnosed with diabetes in 1962 or 1964.  The 
appellant's representative contended that some of the 
veteran's post-service medical records from McDonald Army 
Hospital were not in the claims file.

In June 2000, the Board remanded the case to the RO primarily 
to obtain additional records relating to the veteran's 
terminal hospitalization, and to obtain another medical 
opinion.  

In August 2000, additional medical records were received from 
McDonald Army Hospital.  Such records are entirely 
duplicative, are dated from 1986 to 1994, and reflect 
treatment for a variety of conditions, including Crohn's 
disease, systolic hypertension, atherosclerotic peripheral 
vascular disease with cerebrovascular disease, and diabetes 
mellitus.

In August 2000, the RO wrote to McDonald Army Hospital and 
requested any additional medical records related to the 
veteran's terminal admission.  By a letter dated in December 
2000, a representative from that hospital stated that all 
available records were previously sent.

By a letter dated in December 2001, a doctor from the 
gastroenterology department at the Salem VAMC indicated that 
he had reviewed the veteran's medical records.  He indicated 
that he did not find any evidence to indicate that the 
veteran's Crohn's disease may have led to his demise.  He 
said that the evidence recently added to the file was 
suggestive of congestive heart failure as the cause of death 
secondary to arteriosclerotic heart disease.  He noted that 
the question of whether Crohn's disease was incurred in 
service had already been addressed by another VA doctor in 
May 1999.

By a statement dated in May 2002, the appellant's 
representative asserted that another medical opinion should 
be obtained regarding whether the veteran's Crohn's disease 
was incurred in service.  In a July 2002, the appellant's 
representative stated that the RO had complied with the 
Board's most recent remand, including obtaining a medical 
opinion as to the primary cause of death.

Analysis

The appellant essentially asserts that the veteran incurred 
Crohn's disease during service, and that this disease caused 
his death.  She contends that the missing service medical 
records would have shown that Crohn's disease was treated in 
service.

The Board is mindful that, in a case such as this, where some 
of the service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it 
is unfortunate that all of the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.

Service Connection for Crohn's Disease, for Accrued Benefits 
Purposes

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121 (West Supp. 
2001); 38 C.F.R. § 3.1000 (2001); Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).  Although the appellant's claim for 
accrued benefits is separate from the service connection 
claim that the veteran filed prior to his death, the accrued 
benefits claim is "derivative of" the veteran's claim and 
the appellant takes the veteran's claim as it stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).  Entitlement to accrued benefits must be 
determined based on evidence that was physically present or 
constructively present (such as VA treatment records) in the 
veteran's claims folder when he died.  Ralston v. West, 13 
Vet. App. 108 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

The service medical records are negative for diagnosis or 
treatment of Crohn's disease.  The records show that the 
veteran was treated for a recurrent pilonidal cyst in 
service, but this is a separate condition from Crohn's 
disease, as noted by a VA gastroenterologist in January 1993, 
who stated that there is no known relationship between these 
conditions.  Although the veteran, the appellant, and their 
daughter have asserted that the veteran had in-service 
Crohn's disease which was misdiagnosed as pilonidal cysts, it 
is clear that this is not the case.  The VA doctor stated in 
January 1993 that pilonidal cysts have been well described 
for many years and should be recognized by virtually any 
physician.  After reviewing the veteran's records, he found 
no evidence of a chronic gastrointestinal disorder or of 
Crohn's disease during service.

The first medical evidence of peri-rectal disease and Crohn's 
disease is dated in the late 1980s, approximately twenty 
years after the veteran's separation from service.  
Subsequent medical records reflect ongoing treatment for 
Crohn's disease until his death in 1994.  There is no 
contemporaneous medical or lay evidence demonstrating that 
Crohn's disease was incurred in service, or that it was 
treated soon after service, other than the contentions of the 
appellant and her daughter.  The appellant has submitted a 
lay statement from a woman who knew the veteran during 
service in the 1960s, but this statement merely shows that 
the veteran was treated at that time for passing out, and 
does not mention Crohn's disease or symptoms of Crohn's 
disease.

Dr. Woolfolk, who signed the veteran's death certificate, has 
submitted conflicting statements regarding the date of 
incurrence of the veteran's Crohn's disease.  The Board notes 
that he began treating the veteran in 1986.  In October 1992, 
he stated that the veteran's Crohn's disease "very likely" 
began in the 1950s.  In the veteran's death certificate, he 
said that the veteran's Crohn's disease was of 10 years' 
duration.  In April 1995, he stated that "[the veteran's] 
history of Crohn's disease dates back many decades, however.  
In my opinion, when he was first seen by me in 1986, his 
physical condition already reflected the long-time presence 
of this chronic and wasting disease."  Although Dr. Woolfolk 
is certainly competent to state that the veteran's Crohn's 
disease existed prior to 1986 based on his condition at that 
time, it appears that his opinion that the veteran's Crohn's 
disease was incurred in service (twenty years earlier) is 
primarily speculation based on the history reported by the 
veteran.  The Board concludes as much given that the medical 
records are devoid of evidence of Crohn's disease prior to 
the late 1980s.  The Board notes that a mere recitation of 
the veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995).

In May 1999, the VA doctor who provided the January 1993 
medical opinion stated that he had reviewed all of the 
veteran's files, and found no data to indicate that the 
veteran developed Crohn's disease during service.  He stated 
that he would judge it less likely that the veteran's Crohn's 
disease began during his military service.  The Board finds 
that this medical opinion is more persuasive than that of Dr. 
Woolfolk, given that the available service medical records 
are negative for Crohn's disease, and given that the post-
service medical records dated from 1968 to 1985 are negative 
for Crohn's disease.

Although the appellant has contended that Crohn's disease was 
incurred in service, there is no competent medical evidence 
of in-service incurrence.  As a layperson, she is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the appellant's 
claim for service connection for Crohn's disease, for accrued 
benefits purposes.  Consequently, the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It 
follows that the appellant is not entitled to accrued 
benefits based on the claim which was pending when the 
veteran died.

Service Connection for the Cause of the Veteran's Death 

The appellant has claimed service connection for the cause of 
the veteran's death (which is one basis for DIC).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service incurrence will be presumed for 
certain chronic diseases, including hypertension and diabetes 
mellitus, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

During his lifetime, the veteran's only service-connected 
condition was pilonidal cysts.  No competent medical evidence 
has been submitted to show that pilonidal cysts caused or 
contributed to the veteran's death. 

Medical records, including the death certificate, indicate 
the veteran, after two years of being bedridden with multiple 
medical conditions, died in 1994 as the result of
heart failure, due to or as a consequence of hypertension, 
due to or as a consequence of Crohn's disease.  Another 
significant condition which contributed to death but did not 
result in the underlying cause was diabetes mellitus.

Service medical records from the veteran's 1945-1966 military 
service are negative for diagnoses of Crohn's disease, 
diabetes mellitus, and hypertension.  These medical records 
are incomplete despite multiple attempts to obtain additional 
service medical records.  A November 1953 service medical 
record shows that he reported a long history of high blood 
pressure without symptoms; a physical examination was 
essentially negative.  During July 1968 treatment, he 
reported that he had no history of heart disease, and that he 
had hypertension in the Army but was never treated.  On 
examination, his blood pressure was 178/88.  Subsequent 
medical records reflect ongoing treatment for systolic 
hypertension.  Medical records dated in the 1970s reflect 
that the veteran reported that he had hypertension since 
military service.  The appellant and her daughter have 
testified that the veteran was treated for hypertension 
during service and after service until his death.  

Although service medical records are negative for a diagnosis 
of hypertension, and hypertension was not diagnosed in the 
first post-service year, the Board finds that the veteran's 
statements in 1953 and 1968 relating a history of 
hypertension in service are persuasive, as they were 
contemporaneous and made during the course of seeking medical 
treatment, as the appellant and her daughter have provided 
corroborating testimony, and as the veteran had elevated 
blood pressure readings very soon after service.  Applying 
the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b) (West 
Supp. 2001)), and considering that some of the veteran's 
service medical records are missing, the Board concludes that 
it is at least as likely as not that hypertension was 
incurred in service, and that it was the primary cause of 
death as it was the underlying cause of the veteran's heart 
failure, as noted on the death certificate.  It follows that 
the appellant's claim for service connection for cause of 
death must be granted.

ORDER

The claim for accrued benefits, based on a claim for service 
connection for Crohn's disease, is denied.

Service connection for the cause of the veteran's death is 
granted.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

